Citation Nr: 1523661	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  12-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a neck disability to include as secondary to a left knee disability.  

2.  Entitlement to a rating in excess of 30 percent for left tibia and lateral meniscectomy with degenerative joint disease (left knee disability).


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from November 1972 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).

In May 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In December 2014, the Board issued a decision denying the Veteran's claim for a higher rating for his left knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in March 2015, the Court vacated and remanded the Board's decision regarding the left knee disability for compliance with the instructions in the Joint Motion.  The same December 2014 decision also granted service connection for a right knee disability, remanded service connection for a neck disability, and denied an effective date prior to December 1, 2010 for additional compensation for a dependent child based upon school attendance.  The Joint Motion and the Court's Order left those portions of the Board's December 2014 decision undisturbed.  


FINDINGS OF FACT

1.  In March 2015, the Veteran stated in writing that he wished to withdraw his appeal on the issue of service connection for a neck disability.  

2.  At all relevant times, the Veteran's left knee disability is manifested by, at worst, flexion to no less than 85 degrees and extension to 5 degrees without severe pain motion or weakness; no additional functional loss due to pain, painful motion, weakness, excess fatigability, incoordination, swelling, atrophy, or additional loss of motion associated with flare ups or on repetitive use and without objective evidence of instability, laxity, or looseness of the knee joint requiring use of a brace.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of service connection for a neck disability have been met. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  For the entire appeal period, the criteria for an evaluation higher than 30 percent, for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Issue of Service Connection for a Neck Disability on Appeal

The Veteran's appeal originally included service connection for a neck disability to include as secondary to a left knee disability (neck disability).  In December 2014, the Board remanded the Veteran's claim for further development.  In a writing signed by the Veteran a received by VA in March 2015, the Veteran stated that he wished to withdraw the issue of service connection for a neck disability from his appeal.


A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claim, the Board does not have appellate jurisdiction and the appeal as to the claim for service connection for a neck disability is dismissed.  38 U.S.C.A. § 7105.

Increased Rating Claim for the Left Knee

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- VCAA notice by letters, dated in August 2010 and January 2011.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran VA examination in August 2010, December 2010, January 2011, and May 2013, and a hearing before the undersigned in May 2014.  

The reports of the VA examinations included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans (DAV).  The undersigned Veterans Law Judge (VLJ) identified the issues and asked the Veteran to provide details of who he has seen for his disabilities and when, including the most recent visits.  The VLJ also explained why a private physician's report did not adequately address the rating criteria and suggested the Veteran obtain a new report addressing VA criteria. 

The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher rating of the left knee.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) , or to the extent the VLJ did not expressly state the elements of the criteria that were lacking to substantiate the claims, such error is harmless as both the Veteran and his attorney also demonstrated actual knowledge of what was needed to prove the claims.

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 




Legal Principles for Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's left knee disability is currently rated 30 percent under Diagnostic Code 5262 for left tibia and lateral meniscectomy with degenerative joint disease.  Diagnostic Code 5262 covers impairment of the tibula and fibula.  A marked knee disability warrants a 30 percent rating.  Nonunion with loose motion and requiring a brace warrants a 40 percent rating.

Limitation of motion of the knee is rated under either Diagnostic Code 5260 (limitation of flexion) or Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for each, that is, for limitation of flexion and for limitation of extension. 

Under Diagnostic Code 5260, flexion limited to 60 degrees is zero percent disabling, flexion limited to 45 degrees is 10 percent disabling, flexion limited to 30 degrees is 20 percent disabling, and flexion limited to 15 degrees is 30 percent disabling. 

Under Diagnostic Code 5261, extension limited to 5 degrees is zero percent disabling, extension limited to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling. 

Normal range of motion of the knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also for consideration is Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257, the criteria for 10 percent rating is either slight recurrent subluxation or slight lateral instability.  Moderate recurrent subluxation or moderate lateral instability is rated 20 percent disabling.  Severe recurrent subluxation or severe lateral instability is rated 30 percent.

Effect of Veteran's Lay Testimony

The Board recognizes that the evidence supporting the Veteran's claim for a higher rating for left knee disability includes his statements regarding the severity of his left knee disability particularly pain, but also complaints of laxity and giving way.  The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  That involves specialized knowledge or training in identifying injuries and diseases of the knee.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's left knee disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   
Facts and Analysis

The Board notes that the Veteran filed his claim for a higher rating in November 2010.  In June 2012, the Veteran underwent a total knee replacement.  Before the operation, the Veteran's left knee disability was rated at 30 percent.  The Veteran received 100 percent for one year as required under Diagnostic Code 5055.  Diagnostic Code 5055 then provides a minimum rating of 30 percent following the one year period of convalescence.  A 60 percent rating may be awarded for chronic residuals consisting of severe painful motion or weakness.  The Veteran's left knee disability following the one year convalescence period has been rated at 30 percent.  The Code also allows the disability to be rated by analogy to Diagnostic Codes 5260, 5261, or 5262.

The Veteran was afforded a VA examination in August 2010.  He complained of pain, giving way, instability, stiffness, weakness, decreased joint motion speed but there was no dislocation or subluxation.  He experienced a locking episode 1-3 times a month.  The examiner noted crepitus, tenderness, and guarding, but did not mention any other symptoms such as laxity.  His range of motion was from 5 degrees to 85 degrees.  The examiner noted the left knee had worsened since a 2002 VA examination, finding the disability had a moderate to severe functional impact due to pain, fatigue, weakness, lack of endurance, and incoordination.  

In July 2010, the Veteran's private orthopedic physician recorded left knee pain at 7/10.  The Veteran's left knee flexion was to 90 degrees and he lacked a few (unreported) degrees extension.  There was no ligamentous laxity in the cruciate or collateral ligaments.  The X-ray showed irregular and tricompartmental arthritis in the left knee.  

In a December 2010 VA examination focusing on the right knee, the Veteran's knees were stable and valgus/varus stresses were normal.  The anterior and posterior cruciate ligaments were normal.  The Veteran had left knee extension beginning at 5 degrees and flexion to 90 degrees.  Pain began at 5 degrees.  There was no change after repetition.  The Veteran reported he did not feel instability, only pain, weakness, and a problem with a loss of balance.
In January 2011, the Veteran was provided a second VA examination and he complained of pain, giving way, stiffness, weakness, and  decreased joint motion speed but there was no dislocation or subluxation, instability, or incoordination.  He experienced a locking episode 1-3 times a month.  Upon examination, there was crepitus, clicking/snapping, and grinding.  There were no patellar or meniscus abnormalities.  The examiner specifically noted there was no instability.  The left knee range of motion was from 5 degrees to 85 degrees.  

For the period before the Veteran received a total knee replacement, the Board finds that a rating higher that 30 percent is not warranted.  There is no evidence the left knee is loose and a brace is needed to meet the criteria for a 40 percent rating under Diagnostic Code 5262.

Furthermore, before the Veteran received his knee replacement, the evidence demonstrates that at worse, the Veteran's flexion of the left knee is to 85 degrees, extension to 5 degrees and no instability.  Flexion to 85 degrees with pain at the end point does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating (10 percent) for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.

Extension limited to 5 degrees does not more nearly approximate or equate to extension limited to 10 degrees, the criterion for a 10 percent rating for limitation of extension under Diagnostic Code 5261, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40 , 4.45, 4.59, and repetitive motion.

The Joint Motion for a Remand suggested that the Veteran may be entitled to an additional rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  There is no medical evidence or even lay statements by the Veteran at any time to suggest subluxation or dislocation.  Although laxity and loss of motion are separate and distinct disabilities that warrant separate rating, there is no laxity to warrant a separate rating.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The findings do not show that the Veteran has laxity in the left knee in addition to the rating awarded under Diagnostic Code 5262.  The Veteran reported he felt instability in the first VA examination in August 2010, but denied or did not report instability in the second VA examination in January 2011.  Therefore, the Veteran has been inconsistent as to whether there is laxity in his left knee.  He did report feelings of giving way in both examinations, but the January 2011 VA examiner noted it as a sense of loss of balance without falls.  The Board notes that this report of giving way does not necessarily result from the left knee as the Veteran also has a service connected right knee disability.  

More importantly, neither the VA examiners nor the Veteran's private physician have found the knee disability to result in laxity.  The August 2010 VA examiner noted symptoms such as crepitus, tenderness, and guarding, but did not mention any other symptoms such as laxity.  His private orthopedic physician specifically mentioned that there was no ligamentous laxity in the cruciate or collateral ligaments.  The December 2010 VA examination described the Veteran's left knee as stable and that the valgus/varus stresses were normal.  In addition, the anterior and posterior cruciate ligaments were normal.  The January 2011 VA examiner specifically noted there was no instability.  As noted above, while the Veteran is competent to report he had a symptom of instability, the Board places more probative value upon the medical findings of no laxity than the Veteran's subjective complaints.  Thus, the objective evidence of record addressing the schedular criteria does not show any loss of the range of motion to a compensable degree for the left knee in either direction for ratings under Diagnostic Codes 5260 and 5261 or for laxity under Diagnostic Code 5257 before the Veteran's knee replacement in June 2012. 

As noted, the Veteran received a total knee replacement for the left knee in June 2012 due to severe degenerative arthritis.  

In February 2013, the Veteran's orthopedic physician stated the Veteran had achieved maximum medical improvement.  He had full extension and flexion to 115 degrees.  There was good valgus/varus stability.  The Veteran rated his pain at 5/10, which was aggravated by prolonged sitting or weight bearing.  He had difficulty going up and down stairs.  There was no effusion.  X-rays demonstrated good alignment.  Citing the AMA Guides to the Evaluation of Permanent Impairment, Fifth Edition, the doctor would rate as a fair result after the knee replacement, the Veteran has 50 percent of the left lower extremity.  

In a VA examination in May 2013, the Veteran felt he has had a slow recovery from the knee replacement as he has had continued pain, swelling, stiffness, and difficulty going down stairs.  On examination, the Veteran's range of motion was 0-110 degrees with pain at 100 degrees.  There was no change after repetition.  All stability tests were normal and there was no evidence or history of subluxation or dislocation.  

The Veteran testified that his weight bearing on the left was not good.  He stated the knees get so bad he cannot walk more than two blocks.  He has also experienced loss of balance and strength.  He states the normal level of pain is 5/10 but with constant activity, it rises to 8-9.  

As noted above, a total knee replacement is a prosthetic implant that is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  After the one year convalescence period, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  The minimum rating after a knee replacement is 30 percent.  After a thorough review of the evidence, the Board finds that since the Veteran's knee replacement surgery, the left knee disability does not warrant a rating higher than 30 percent.  His range of motion has actually improved to the point that he now has full extension.  His flexion has also improved.  There is no evidence of laxity or ligament instability as specifically noted by both the Veteran's own surgeon and the May 2013 VA examiner.  There is no change after repetition nor is there evidence of loss of strength.  He has reported an intermediate level of pain, 5/10, and his limitation of function in matters such as stair use is unchanged.  He does not need any assistive devices and is able to bear weight upon the joint, although it increases symptoms as it did before the operation.  The Veteran had normal muscle strength for flexion and extension, normal stability, and no history of recurrent patellar subluxation or dislocation.  

The Board considered the Veteran's competent and credible testimony regarding severe left knee pain with increased activities or prolonged use; however, the limitations are similar to his pre-operative status.  The record reveals no evidence of additional limitation of motion due to pain, excess fatigability, weakness, incoordination or change in endurance that approximates the symptomatology contemplated by a rating in excess of 30 percent based on limitation of motion.  Therefore, the Veteran's functional impairment of less movement than normal due to pain and fatigue is already contemplated in the current 30 percent rating.  As such, the Board finds the Veteran does not demonstrate chronic residuals consisting of severe painful motion or weakness in the left knee that would warrant a 60 percent rating.  Accordingly, a rating greater than 30 percent on this basis is not warranted  

While the Veteran is still rated under Diagnostic Code 5262 instead of Diagnostic Code 5055, which covers knee disabilities involving replacements, Diagnostic Code 5055 allows a Veteran with a knee replacement to be rated by analogy under Diagnostic Codes 5260, 5261, and 5262.  The Veteran however, has not demonstrated the criteria for a 40 percent rating, a loose knee requiring a brace, nor do the symptoms demonstrate a disability picture equating to loose knee joint requiring a brace. 

As to an analogous rating under Diagnostic Code 5260, flexion to 110 degrees with pain does not more nearly approximate or equate to flexion limited to 45 degrees, the criterion for a compensable rating for limitation of flexion under Diagnostic Code 5260, considering functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, under 38 C.F.R. §§ 4.40, 4.45, 4.59, and repetitive motion.

While the Veteran did experience pain with flexion, the pain does not raise to the level of functional loss equating to flexion limited to 45 degrees.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (pain must affect some aspect of normal movement in order to constitute functional loss under 38 C.F.R. § 4.40).  To this extent, the Board places greater weight on the objective findings of the VA examination than the Veteran's subjective complaints of pain. 
Extension to 0 degrees in the right knee does not more nearly approximate or equate to extension limited to 10 degrees.  Therefore, a 10 percent rating for limitation of extension under Diagnostic Code 5261 is not warranted.  There is no indication there would be additional functional loss due to pain, weakness, excess fatigability, swelling, deformity, atrophy, or painful movement, and repetitive motion.  38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Veteran did not have episodes of dislocation or subluxation.  Physicians have not found any instability or abnormal movement.  In the absence of objective evidence of slight recurrent subluxation or lateral instability of the knee, the criterion for a separate, 10 percent rating under Diagnostic Code 5257 were not met.

The Veteran does not satisfy the requirements for a higher rating under the other knee diagnostic codes as he does not have ankylosis in his left knee (Diagnostic Code 5256), or genu recurvatum (Diagnostic Code 5263). 

The Board recognizes that the Veteran's private orthopedic physician stated that the Veteran had 50 percent disability or loss of the left lower extremity, but that finding was based upon the AMA Guide to the Evaluation of Permanent Impairment.  That guide is from the AMA and there is no indication that the Guide even addresses VA regulations and the schedular criteria.  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  Accordingly, while the orthopedic physician's findings are important, the Board has relied upon the schedular criteria under the Diagnostic Codes over his opinion in reaching its decision as discussed above. 

Thus, the Board has considered whether there is any other schedular basis for granting higher rating for the left knee disability, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against a rating higher than 30 percent. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. §§ 4.7, 4.21.



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, which is limitation of motion, pain, and locking.  These symptoms are contemplated by the Rating Schedule under Diagnostic Codes 5055, 5257, 5260, 5261, and 5262, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  

In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization nor has he reported marked interference with employment due to knee instability.  The VA examiners have reported that the Veteran's knee disabilities limit his walking or stair use and to this extent, it affected his employment, but the evidence does not reveal lost time or any other aspect of his employment affected by his knee disabilities.  The Veteran reported problems especially when using stairs.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disabilities, and finds that the rating schedule (Diagnostic Codes 5055, 5257, 5260, 5261, and 5262) adequately provides for ratings based on these symptoms or impairments.  The Veteran also does not offer any explanation or argument to explain how the ratings assigned are inadequate to describe the symptoms and their effect upon his daily life.  The evidence before the Board also does not establish any functional impairment that would not be covered or contemplated by the current rating, as well as the rating for his degenerative joint disease or to refer the case for his left knee disability for an extraschedular rating.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



Total Disability Rating for Compensation Based on Individual Unemployability

 During the appeal period, the Veteran has not expressly raised and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  The record reflects that at the time of filing his claims, Veteran was employed by the United States Post Office.  The most recent VA examination in March 2015 (for another disability) reflected the Veteran was still employed.  Therefore, in the circumstances of this case, the Board declines to take jurisdiction over a total disability rating claim.


ORDER

The appeal for service connection for a neck disability to include as secondary to a left knee disability is dismissed.

Entitlement to a rating higher than 30 percent for a left knee disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


